Citation Nr: 1420421	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for residuals of intestinal surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's July 2009 VA Form 9, substantive appeal, he requested a hearing before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in his July 2009 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing at the local VA office; such hearing has not been scheduled, and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



